Citation Nr: 0514092	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  96-29 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative 
disc disease with herniated nucleus pulposus at L5 
(previously lumbosacral strain), rated 10 percent disabling 
from May 21, 1994, to May 17, 1999; 20 percent disabling from 
May 18, 1999, to September 22, 2002; and 40 percent disabling 
as of September 23, 2002.

2.  Entitlement to a higher initial rating for lumbosacral 
radiculopathy of the right lower extremity, rated 20 percent 
disabling as of September 23, 2002.

3.  Entitlement to a higher initial rating for lumbosacral 
radiculopathy of the left lower extremity, rated 10 percent 
disabling as of September 23, 2002.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from June 1991 to May 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1995 and subsequent rating decisions of 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran filed a timely appeal, 
requesting higher initial ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran had hearings before a hearing officer at the RO 
in January 1997 and March 1999.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  From May 21, 1994, to May 17, 1999, the service-connected 
low back strain was manifested by pain and diminished 
sensation in the lower extremities.

3.  From May 18, 1999, to September 22, 2002, the service-
connected low back strain was manifested by pain, diminished 
sensation in the lower extremities, and paraspinal muscle 
spasm.

4.  Since September 23, 2002, the veteran's low back 
disability has been manifested by pain, diminished sensation 
in the lower extremities, and paraspinal muscle spasms; his 
lumbar spine is not ankylosed and the disability is not 
productive of incapacitating episodes of at least six weeks 
for any year pertinent to this claim.

5.  Since September 23, 2002, the lumbosacral radiculopathy 
affecting the veteran's right lower extremity has caused no 
more than moderate incomplete paralysis of his sciatic nerve.

6.  Since September 23, 2002, the lumbosacral radiculopathy 
affecting the veteran's left lower extremity has caused no 
more than mild incomplete paralysis of his sciatic nerve.


CONCLUSIONS OF LAW

1.  From May 21, 1994, to May 17, 1999, the schedular 
criteria were not met for a rating higher than 10 percent for 
the low back disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40-4.42, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (2002).

2.  From May 18, 1999, to September 22, 2002, the schedular 
criteria were not met for a rating higher than 20 percent for 
the low back disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40-4.42, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (2002).

3.  Since September 23, 2002, the criteria have not been met 
for a rating higher than 40 percent for the low back 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235-5243 (2004).

4.  Since September 23, 2002, the criteria have not been met 
for an initial rating higher than 20 percent for the 
lumbosacral radiculopathy of right lower extremity.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 
(2004).

5.  Since September 23, 2002, the criteria have not been met 
for an initial rating higher than 10 percent for the 
lumbosacral radiculopathy of left lower extremity.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As already alluded to, there has been a significant change in 
the law with the enactment of the VCAA in November 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are set forth 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  The VCAA and its implementing 
regulations eliminate the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and include enhanced duties to notify a claimant for 
VA benefits.  See, too, Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.

In the case at hand, the RO initially considered the claim in 
June 1995, so several years prior to even the VCAA's 
existence.  But once enacted, the RO sent the veteran letters 
in August and October 2003, regarding the evidence that 
needed to be submitted for him to prevail on his increased 
rating claim, what evidence he should submit, and what 
evidence the RO would obtain for him.  In May 2004, the RO 
sent him a copy of the October 2003 VCAA letter to his 
recently changed residence to insure that he received the 
information relating to the VCAA.

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (because it occurred before passage of the 
VCAA), VA must ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  Id. at 120.  The Board again notes that the 
initial rating decision was promulgated before the 
implementation of the VCAA.  Therefore, the rating decision 
could not have possibly satisfied its requirements.  However, 
the RO readjudicated the claim once the VCAA became law.  
Consequently, since the veteran already has received the 
requisite VCAA notice, any defect with respect to the timing 
of it was mere harmless error.  See, too, Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

That is to say, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit everything he had with regard to his claim 
for an increased rating.  Service medical records were 
obtained.  And he submitted, or the RO obtained, post-service 
medical records.  The RO provided him several VA examinations 
during the course of this appeal, at which time the examiners 
were asked to render opinions regarding the severity of the 
conditions at issue.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  Thus, there is no evidence 
missing from the record that must be part of it for him to 
prevail on the claims, so, again, the timing of the VCAA 
notice was harmless.  VAOPGCPREC 7-2004.

The content of the VCAA notice also substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice as to content is not 
required. 

II.  Factual Background

A VA examination was conducted in June 1994.  The veteran 
noted that low back bending caused pain.  Examination noted 
that deep tendon reflexes were 2+, and no back tenderness or 
spasm was noted.  Low back motion was 80 degrees flexion, 
19 degrees extension, 45 degrees right lateral bending, 32 
degrees left lateral bending, and 35 degrees rotation, 
bilaterally.  An x-ray series of the low back was normal.  
The diagnosis was normal low back examination.  

A June 1995 rating decision granted service connection for 
low back strain and assigned a noncompensable rating, 
effective from separation from service on May 21, 1994, under 
Diagnostic Code 5295.  



In August 1995, VA treatment notes reveal that the veteran 
complained of back pain and right hip pain.  Tenderness was 
found over the lumbosacral paravertebral area.  He was 
diagnosed with low back pain syndrome.  An x-ray study showed 
no abnormality.  Later that month, he was diagnosed with 
chronic low back, sciatica.  The examiner stated that the 
lumbosacral spine and right hip joint was within normal 
limits.  

In November 1995, VA treatment notes reveal that the veteran 
was diagnosed with an exacerbation of a back strain.

A VA examination was conducted in December 1996.  The veteran 
complained of low back and right leg pain since service.  
Examination noted that the veteran dressed and undressed 
without difficulty.  Some discomfort was noted in his right 
paraspinal muscles to palpation.  Low back range of motion 
was normal, with discomfort at the end ranges of right side 
bending, flexion, and extension.  Sensation was diminished in 
the right L2, L3, L4, and L5 dermatomes.  Straight leg 
raising was positive on the right at 60 degrees.  Manual 
muscle testing was 5/5.  The examiner stated that the veteran 
was to be scheduled for an electromyogram (EMG) to rule out 
active right-sided radiculopathy but he failed to report for 
the test later that month.  The diagnosis was history of 
lumbar sprain and strain injury.  The examiner opined that 
the veteran was mildly impaired by his condition.  

A hearing before a hearing officer at the RO was conducted in 
January 1997.  The veteran complained of extreme low back and 
bilateral sciatic pain which severely limited his 
functioning.  He noted that he was rescheduled for another 
EMG.  

An EMG was conducted in February 1997.  The impression was 
normal study and that electrodiagnostic evidence supportive 
of right lumbosacral radiculopathy was not found at that 
time.  

An April 1997 rating decision granted an increased rating of 
10 percent, effective from May 21, 1994.  

In June 1997, the veteran complained of low back pain and 
genital pain.  A history of radiculopathy was noted.  Right 
lumbosacral paravertebral muscle tenderness was found.  
Straight leg raising was negative.  There was full range of 
motion.  Sensation was decreased over the right lower 
extremity.  Muscle strength was 5/5.  

A VA examination was conducted in March 1998.  The veteran 
complained of low back pain and numbness and tingling of the 
low back and leg.  Examination noted that the veteran could 
dress and undress easily.  Gait was normal, and squatting was 
difficult.  No lumbosacral paraspinal muscle spasms were 
noted; and he had minimal tenderness to palpation.  The 
veteran had full low back range of motion.  Straight leg 
raising was 75 degrees, bilaterally.  The examiner noted that 
a magnetic resonance imaging (MRI) was conducted in May 1997, 
and showed degenerative joint disease and an L4-L5 central 
herniation.  An x-ray study of the lumbosacral spine showed 
degenerative joint disease.  The diagnosis was post-traumatic 
arthritis of lumbosacral spine with L4-L5 broad central disc 
herniation causing mild spinal canal and lateral recess 
herniation.  

A VA examination was conducted in May 1999.  The veteran 
complained of daily back pain and right leg numbness.  The 
examiner noted that the veteran limped into the examination 
room.  However, when he exited the room, his gait was normal.  
Some right-sided paravertebral muscle spasm was noted.  The 
veteran reported decreased sensation on the right foot.  
Straight leg raising was negative.  Motor strength was 5/5.  
The range of motion of the lumbar spine was 90 degrees 
flexion with some right-sided back pain, 30 degrees 
extension, and 30 degrees lateral bending bilaterally.  The 
diagnosis was history of low back injury, degenerative disc 
disease L4-L5, disc herniation L4-L5, with asymmetric right 
disc bulging L5-S1 with normal neural foramina at both 
levels, and chronic low back pain with right sided 
paravertebral muscle spasms.  The examiner stated that there 
were no other objective findings of lumbar radiculopathy 
besides the veteran's report of sensory changes.  

The veteran was treated at a private emergency room in May 
1999 after injuring his back playing basketball.  

A hearing before a hearing officer at the RO was conducted in 
March 1999.  The veteran stated that his low back disability 
limited his walking to 10 or 15 minutes before he had to 
rest.  He also must use a cane to walk.  He also noted that 
medical personnel have found that he has degeneration in the 
lumbosacral spine and a herniated disc.  

A September 1999 hearing officer's decision granted an 
increased, 20 percent, rating for the veteran's lumbosacral 
strain, effective May 18, 1999.  

An MRI conducted in July 1999 noted that, when compared to 
the veteran's previous study of May 1997, there was now a 
large disc herniation at the L4-L5 level.  The L5 nerve roots 
are now compressed in the lateral recess.  The herniation did 
not affect the neural foramina.  

A letter from a VA physician dated in November 1999 noted the 
veteran was seen in the VA facility, complained of bowel and 
bladder problems, was referred for possible disc surgery, and 
would not be able to perform heavy manual labor until he 
underwent surgery.  A VA neurological consultation sheet and 
clinic note dated in December 1999 noted that the veteran was 
then nonoperative but in need of "back school."  The 
veteran complained of bilateral intermittent lower extremity 
pain to feet.  Examination found that motor strength was 
normal bilaterally.  There was questionable hyperesthesia 
over the L5 dermatome on the right, and negative straight leg 
raising, bilaterally.  The examiner noted that the veteran's 
condition caused no significant interference with activities 
of daily living.  Conservative management was recommended.  
The veteran was to refrain from heavy lifting and frequent 
forward bending.  No follow up appointments were necessary.  

A VA examination was conducted in May 2001.  The veteran 
complained of his back giving out two to three times per 
year, which resulted in a several week period of limited 
functioning.  Physical examination found no swelling or 
increased heat around the joints.  There was no atrophy, 
asymmetry or vesiculation of the paraspinal musculature.  
Gait was within normal limits.  The range of motion of the 
lumbar spine was 45 degrees flexion with discomfort, 25 
degrees extension, 30 degrees lateral bending bilaterally, 
and 30 degrees rotation bilaterally.  Sensation was intact in 
the lower extremities, bilaterally.  Lower extremity deep 
tendon reflexes were 1+, bilaterally.  Iliopsoas, quadriceps, 
and hamstring strength was 
5-/5, on the right, and 5/5 on the left.  An x-ray study of 
the lumbosacral spine was normal.  The diagnosis was 
herniated nucleus pulposus, L4-L5, with radicular symptom.  

A May 2001 rating decision recharacterized the veteran's 
lumbosacral strain as degenerative disc disease with 
herniated nucleus pulposus at L4-L5, and denied an increased 
rating.  

A VA neurological examination was conducted in June 2004.  
The veteran complained of constant low back pain which varies 
from 7 to 10, on a scale of 10.  He also complained of 
increasing right lower extremity weakness and numbness over 
the past several months.  Right lower extremity muscle 
strength varied from 
4-/5 to 4/5.  Lower extremity muscle strength of left 
iliopsoas was 4/5; the lower extremity muscle strength was 
5/5.  Deep tendon reflexes were 2+ for the knees and left 
ankle; the right ankle was 1+.  Sensation was diminished in 
the right lower extremity.  Paraspinal muscle spasm was found 
on the right lumbosacral region.  The diagnoses were chronic 
low back strain; bilateral lumbosacral radiculopathy, right 
more than left.  The examiner stated that the veteran's 
current functional impairment was moderately severe.  

A VA spine examination was conducted in June 2004.  The 
veteran complained of chronic low back pain.  He used a cane.  
The veteran stated that he could walk a quarter of a mile or 
for ten minutes.  The examiner noted that the veteran's gait 
was unsteady.  The range of motion of the lumbar spine was 50 
degrees flexion, 28 degrees extension, 30 degrees lateral 
bending bilaterally, and 30 degrees rotation bilaterally.  
Pain at the end of each movement was noted.  The examiner 
stated that five repeated movements increased the veteran's 
pain 40%, with increased fatigue, weakness and lack of 
endurance.  Lumbosacral tenderness and muscle spasm was 
noted.  There was sensory defect in the lower extremities, 
but inconsistent.  Motor strength was 5/5.  Lower extremity 
deep tendon reflexes were 2+.  Lasegue's sign was positive at 
45 degrees.  The examiner noted that intervertebral disc 
syndrome was negative.  A March 2004 x-ray study of the 
lumbosacral spine reported no degenerative arthritis.  The 
examiner also noted that the July 1999 MRI reported a large 
disc herniation but that the last EMG was normal.  The 
diagnosis was lumbar strain, service connected in 1992; and 
chronic low back pain, central disc herniation at L4-L5 and 
L5-S1.  The examiner noted that the veteran could not sit or 
stand for a prolonged period.  He could walk two blocks with 
a cane.  He can lift 20 to 24 pounds.  He could not perform 
repeated bending.  The veteran was employable for sedentary 
work.  

An August 2004 RO decision granted an increased rating for 
the veteran's low back condition, effective the date of the 
change in the rating criteria for low back disabilities, 
September 23, 2002.  The veteran's low back disability was 
increased to 40 percent disabling; but service connection 
also was granted for lumbosacral radiculopathy of his right 
lower extremity, separately rated as 20 percent disabling, 
and for lumbosacral radiculopathy of his left lower 
extremity, separately rated as 10 percent disabling.

The veteran contends that he is entitled to even higher 
ratings.  In statements and testimony, he has maintained that 
his condition is extremely painful, his legs burn, and his 
normal daily functioning has been greatly impaired.  

III.  Governing Laws, Regulations and Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  As 
already alluded to, since the veteran timely appealed the 
ratings initially assigned for his low back disability, and 
for the associated radiculopathy involving his lower 
extremities, the Board must consider his possible entitlement 
to "staged" ratings, as the RO has done, to compensate him 
for times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Fenderson, 12 Vet. App. at 125-26.  Thus, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of 
service connection for that disability.

During the pendency of this appeal, multiple revisions were 
made to the Rating Schedule for intervertebral disc syndrome 
(IVDS).  Effective September 23, 2002, the criteria for 
adjudicating intervertebral disc syndrome was revised.  See 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293).  Effective September 
26, 2003, substantive changes were made to the criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for intervertebral disc syndrome). 

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000).  
See, too, 38 C.F.R. § 3.114.

So for the period prior to September 23, 2002, the Board may 
apply only the previous version of the rating criteria.  
Whereas as of September 23, 2002, the Board may apply 
whichever version of the rating criteria, old or new, 
is more favorable to the veteran.

Since the RO already has considered both versions of the 
rating criteria, former and revised, the Board may do the 
same without fear of prejudicing the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under new Diagnostic Code 5293, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  


"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 
60 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  68 Fed. Reg. 51,456 
(2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2004)).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)).

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2004).  The term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include:

Diagnostic Code 5295 providing that a 10 percent evaluation 
is warranted for lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating may be assigned when 
there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Diagnostic Code 5292 provides a 10 percent rating for slight 
limitation of motion of the lumbar spine and a 20 percent 
rating for a moderate limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board further notes that a 40 percent rating is warranted 
for favorable ankylosis and a 50 percent evaluation is 
warranted for unfavorable ankylosis of the lumbar spine under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003) (effective prior to September 26, 2003).  In addition, 
60 and 100 percent evaluations are warranted for residuals of 
a fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  Moreover, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective 
prior to September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of function due to pain on use, 
including during flare-ups.



A.  From May 21, 1994, to May 17, 1999

Since the evidence does not show muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in standing position, a rating greater than 10 percent is not 
warranted under the criteria of Diagnostic Code 5295 for 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5292, 
5295 (2002).  

Additionally, a rating higher than 10 percent is not 
warranted since the limitation of motion shown nowhere 
approaches moderate limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002)  Finally a rating higher than 10 
percent is not warranted under Diagnostic Code 5293 as mild 
intervertebral disc syndrome has not been shown.  

B.  From May 18, 1999, to September 22, 2002

The 20 percent rating was assigned during this period as 
paravertebral muscle spasm was initially found.  However, 
since the evidence does not show any of the criteria required 
for a 40 percent rating under Diagnostic Code 5295 for 
lumbosacral strain, a rating greater than 20 percent is not 
warranted.  

Additionally, a rating higher than 20 percent is not 
warranted since the limitation of motion shown nowhere 
approaches severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Finally a rating higher than 20 
percent is not warranted under Diagnostic Code 5293 as severe 
recurring attacks, with little intermittent relief of 
intervertebral disc syndrome have not been shown.  



C.  As of September 23, 2002

The veteran's low back condition, alone, is already rated at 
the maximum assignable evaluation of 40 percent under old 
Diagnostic Codes 5292 and 5295.  Even assuming without 
deciding that he is entitled to a higher, 60 percent, rating 
under the old regulation for intervertebral disc syndrome, 
Diagnostic Code 5293, this rating is still less than the 
separate 40 percent, 20 percent, and 10 percent ratings 
currently afforded him under the new regulations for 
intervertebral disc syndrome.  See 38 C.F.R. § 4.25, 
explaining how to combine ratings.

In addition, the medical evidence shows the veteran has 
retained substantial useful motion.  Therefore, a higher 
rating is not warranted on the basis of unfavorable 
ankylosis.  Diagnostic Code 5289.  See also Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 
259 (1992), both indicating that ankylosis is complete 
immobility of the joint in a fixed position, either favorable 
or unfavorable.  Clearly then, the new regulations are more 
favorable to him.

Under the new regulations, the veteran is not entitled to a 
higher rating for his low back disability as he does not 
demonstrate any ankylosis.  Moreover, the medical evidence 
shows that the disability is not productive of incapacitating 
episodes (as defined above) having a total duration of at 
least 6 weeks during a 12 month-month period pertinent to 
this claim so as to warrant an increased rating under either 
Diagnostic Code 5293 (effective September 23, 2002) or 
Diagnostic Code 5243 (effective September 26, 2003).

The manifestations of the veteran's lumbosacral radiculopathy 
of the right lower extremity, slight loss of muscle strength 
and sensation as noted on the latest VA examination, resemble 
no more than a moderate incomplete paralysis and therefore 
warrant no more than a 20 percent evaluation.  In view of 
this, the Board finds that a separate evaluation in excess of 
20 percent disabling is not warranted for the right lower 
extremity as of September 23, 2002.



The manifestations of the veteran's lumbosacral radiculopathy 
of the left lower extremity, normal muscle strength and 
normal sensation as noted on the latest VA examination, 
resemble no more than a mild incomplete paralysis and 
therefore warrant no more than a 10 percent evaluation.  In 
view of this, the Board finds that a separate evaluation in 
excess of 10 percent disabling is not warranted for the 
left lower extremity as of September 23, 2002.

IV.  Conclusion

Higher ratings also are not warranted under DeLuca at any 
time during the course of this appeal, as most of the factors 
in question are not present, and the one that is, pain, does 
not limit the range of motion beyond what is contemplated by 
the applicable rating criteria.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claims, meaning the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.


ORDER

The claim for higher ratings for the low back disability is 
denied.

The claim for a higher initial rating for the lumbosacral 
radiculopathy of right lower extremity is denied.

The claim for a higher initial rating for the lumbosacral 
radiculopathy of left lower extremity is denied.

	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


